Citation Nr: 0634018	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to a disability evaluation greater than 10 
percent for dermatophytosis of the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of an increased evaluation for dermatophytosis of 
the hands and feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current disability from 
tinnitus associated with service. 

2.  The veteran's bilateral hearing loss was not caused by 
his active military service from February 1943 to January 
1946.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of bilateral 
hearing loss and requires hearing aids.  Therefore, he has a 
current disability from bilateral hearing loss.  

The veteran does not have a current diagnosis of tinnitus.  
At December 2003 and February 2001 VA audiology consults, he 
did not complain of tinnitus, providing highly probative 
evidence against this claim.  Further, the post-service 
medical record fails to indicate either tinnitus or 
complaints of tinnitus, providing more evidence against this 
claim.  Therefore, he does not have a disability from 
tinnitus for VA purposes and the claim must be denied.  

The veteran was denied service connection for bilateral 
hearing loss in January 1996.  He submitted an April 2001 VA 
audio evaluation in which he reported acoustic trauma.  The 
RO considered the April 2001 evaluation to be new and 
material evidence and reopened the veteran's claim in a 
December 2003 statement of the case (SOC).  The Board also 
finds that the veteran has submitted new and material 
evidence to reopen this claim and, therefore, will address 
this issue on a de novo basis.  

The veteran served as a radio operator and messenger while in 
the military.  He reported being exposed to acoustic trauma 
from artillery during his period of active service.  However, 
his service medical records (SMRs) are negative for any 
diagnosis of or treatment for hearing loss.  

The veteran was first diagnosed with and treated for 
bilateral hearing loss in March 1995, almost 50 years after 
leaving service.  The Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The veteran's post service medical records do not provide any 
link between his period of active service and his current 
disability from bilateral hearing loss.  At a February 2001 
VA audiology consult, the veteran reported a history of noise 
exposure, but the examiner did not state that the veteran's 
hearing loss was caused by such exposure in service.  

With regard to the veteran's own contentions, the veteran, as 
a layperson, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).   

While the Board would not dispute the fact that the veteran 
was exposed to loud noises during his service in World War 
II, the post-service medical record, indicating a disorder 
that began decades after service, in found to provide highly 
probative evidence against this claim.  The Board finds that 
the preponderance of the evidence is against service 
connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(b).   The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2002, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the May 2002 VCAA notice 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
available service personnel records.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination and 
opinion is not necessary to decide the claim.  See 38 C.F.R.  
§ 3.159 (c)(4) (2005).  As service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

The first element is met, but the second and third elements 
are not because there is no evidence in the SMRs that there 
was an event or injury that could have led to the veteran's 
hearing loss, and there is no evidence of a link between the 
veteran's hearing loss and his period of active service many 
years ago. 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  




REMAND

The veteran's dermatophytosis of the hands and feet is 
currently assigned a 10 percent rating, which was granted 
effective May 14, 1947.  The 10 percent rating has been 
continued since that date.  As such, the rating is protected 
by regulation because it has been in effect for over 20 
years. 38 C.F.R. § 3.951(b) (2006).  

The veteran has not been scheduled for a VA examination to 
determine the current severity of his dermatophytosis of the 
hands and feet.  The veteran and his representative argued 
that a remand is in order so that the veteran may undergo a 
VA examination.  The veteran's VA treatment records do not 
show treatment for dermatophytosis, and the Board is unable 
to determine if the veteran's disability has worsened.  
Therefore, a remand is necessary so that the veteran may have 
a VA examination.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as 
dermatophytosis.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  Therefore, the veteran's claim must be evaluated 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, the VA 
examiner must examiner the veteran under both the old and the 
new criteria.  

Under the previous criteria, dermatophytosis is rated, by 
analogy, to eczema, depending upon the location, extent, and 
repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, DC 7813 (2002).  A rating 
of 10 percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next highest evaluation, 30 percent, is warranted where 
there is exudation or constant itching, excessive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

Under the amended DC 7813, dermatophytosis is rated by 
analogy, as disfigurement of the head, face, or neck (under 
DC 7800); scars (under DCs 7801, 7802, 7803, 7804, or 7805); 
or dermatitis (under DC 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118, DC 7813 (2006).  As the 
veteran's service-connected skin condition involves his hands 
and feet and not his head, face, or neck, the Board finds 
that the predominant disability should be rated, by analogy, 
to dermatitis of these extremities.  Consequently, the Board 
concludes that DC 7806 most appropriately reflects the 
veteran's service-connected disability from dermatophytosis.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Under the new rating criteria, a 10 percent evaluation for 
dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  The next highest rating, 30 percent, is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposure areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required  for a total duration of six weeks or 
more, but not constantly, during the past 12 month period.  
38 C.F.R. § 4.118, DC 7806 (2006).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be scheduled for an examination to 
assess the current severity of his 
service-connected dermatophytosis of the 
hands and feet.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder must be 
made available for the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

The examiner is asked to indicate if the 
veteran current has dermatophytosis of 
the hands and feet..  

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


